TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00028-CV





R. Harry Akin and Lawrence J. Baker, Appellants


v.


Charles V. Hill and Night Hawk Frozen Foods, Inc., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 93-13901, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING





PER CURIAM


	The parties have filed an agreed motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed on Agreed Motion
Filed:  February 8, 1995
Do Not Publish